Citation Nr: 0812520	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  99-06 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic bronchitis.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for a left hand 
disability.

5.  Entitlement to service connection for a systolic murmur.

6.  Entitlement to service connection for coronary artery 
disease with chest pain.

7.  Entitlement to service connection for shortness of 
breath.

8.  Entitlement to service connection for a gastrointestinal 
disability.

9.  Entitlement to service connection for a back disability.

10.  Entitlement to service connection for a right knee 
disability.

11.  Entitlement to service connection for a left knee 
disability.

12.  Entitlement to service connection for a right shoulder 
disability.

13.  Entitlement to service connection for a skin disorder of 
the feet.

14.  Entitlement to service connection for an eye disorder.

15.  Entitlement to service connection for a urinary 
disorder.

16.  Entitlement to service connection for prostatitis.

17.  Entitlement to service connection for the residuals of 
malaria.

18.  Entitlement to service connection for a liver disorder.

19.  Entitlement to service connection for headaches.

20.  Entitlement to service connection for a leg condition.

21.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1970, 
and from April 1971 to January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from June 1998 and January 2000 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified before the Board at a hearing that was 
held at the RO in March 2000.  In February 2001, the Board 
remanded the claims for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In March 2008, the veteran was notified that the Judge before 
whom he had testified in March 2000 was no longer employed by 
the Board.  He was offered an additional opportunity to 
testify before the Board.  In a statement received later that 
month, the veteran requested an additional hearing to be held 
at the RO in Jackson, Mississippi. As such a hearing has not 
yet been conducted, the RO should schedule such a hearing. 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a travel board 
hearing in connection with his appeal 
to be held at the RO in Jackson, 
Mississippi.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

